Citation Nr: 0638387	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Propriety of a November 2002 reduction of a 20 percent 
rating for residuals of Strongyloides infection with 
associated fatigue, joint involvement and history of skin 
rash.

2.  Entitlement to an increased rating for residuals of 
Strongyloides infection with associated fatigue, joint 
involvement and history of skin rash, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which implemented a proposal to reduce the 
veteran's disability rating for his service-connected 
residuals of Strongyloides infection from 20 to 
noncompensable, effective January 1, 2003.  The rating 
reduction was proposed in response to the veteran's claim for 
an increased disability rating for his Strongyloides 
infection residuals.  Therefore, the Board must address the 
propriety of the rating reduction in addition to the 
increased rating claim.

In March 2004, the RO found clear and unmistakable error in 
the effective date for the evaluation of residuals of 
Strongyloides infection with associated fatigue, joint 
involvement and history of skin rash.  The effective date was 
changed from 
January 1, 2003 to February 1, 2003.

In February 2005, a supplemental statement of the case (SSOC) 
increased the veteran's disability rating from noncompensable 
to 10 percent disabling, effective February 1, 2003.  Thus, 
the Board will address the veteran's increased rating claim 
from his current 10 percent disability rating.

The Board notes that the veteran requested a personal hearing 
regarding his rating reduction in October 2002, but 
subsequently cancelled his request later that month.  He also 
requested a hearing before the Board at the RO.  Such a 
hearing was scheduled in May 2006, but he failed to report.




FINDINGS OF FACT

1.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating, to include proper 
notification of the proposal to reduce the disability rating 
and giving him an opportunity to submit evidence.

2.  The disability rating for the veteran's service-connected 
residuals of Strongyloides infection had been in effect for 
less than five years at the time it was reduced.

3.  At the time of the reduction in rating in 2002, there was 
no objective evidence demonstrating improvement in the 
severity of the veteran's residuals of Strongyloides 
infection.

4.  The veteran's residuals of Strongyloides infection with 
associated fatigue, joint involvement and history of skin 
rash are not objectively shown on examination to be 
productive of definite impairment of health; there is also no 
evidence of incapacitating exacerbations occurring three or 
more times per year.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of November 2002 implementing the proposed 
reduction.  38 C.F.R. § 3.105(e) (2006).

2.  The reduction of the veteran's disability rating for 
residuals of Strongyloides infection with associated fatigue, 
joint involvement and history of skin rash from 20 percent to 
10 percent was not warranted, and the requirements for 
restoration have been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.13, 4.88b, 
Diagnostic Code 6320, 4.71a, Diagnostic Codes 5002, 5003 
(2006).

3.  The criteria for an increased disability rating in excess 
of 20 percent for residuals of Strongyloides infection with 
associated fatigue, joint involvement and history of skin 
rash, have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.88b, Diagnostic Code 
6320, 4.71a, Diagnostic Code (DC) 5002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

Process of Reduction

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e) (2006).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in July 2002, which proposed 
the reduction in the disability rating for the veteran's 
service-connected residuals of Strongyloides infection.  The 
veteran was advised of the proposed reduction on July 29, 
2002.  In response, he submitted a personal statement and 
notice of disagreement as to why he felt his rating should 
not be reduced.  He submitted additional evidence from Dr. L. 
Laughlin and duplicate copies from his 1999 visit to the Mayo 
Clinic.  The RO issued a rating decision in November 2002, 
implementing the proposed reduction, effective from January 
1, 2003.  The veteran was notified of this reduction by 
letter dated November 14, 2002.


In a March 2004 rating decision, the RO found clear and 
unmistakable error in the effective date for the evaluation 
of residuals of Strongyloides infection with associated 
fatigue, joint involvement and history of skin rash and a 
decreased evaluation for a noncompensable rating was 
established from February 1, 2003 instead of January 1, 2003.

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  See 38 C.F.R. 
§ 3.105(e) (2006).  Accordingly, making the reduction 
effective from February 1, 2003, was proper under the 
regulation.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  See 38 C.F.R. § 3.344 
(2006).  However, 38 C.F.R. § 3.344(c) limits the 
applicability of that regulation to ratings that have been in 
effect for five years or more.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  
The veteran was assigned the disability rating for his 
Strongyloides infection with residuals in a rating decision 
of February 2000, effective from February 23, 1999.  
Therefore, when his rating was reduced effective February 1, 
2003, it had been in effect for less than five years, and the 
provisions of 38 C.F.R. § 3.344 do not apply.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.



Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West Supp. 2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. §§ 4.1 and 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  See 38 C.F.R. § 4.3 
(2006).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  When any change in evaluation is 
to be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  See 38 C.F.R. 
§ 4.13 (2006).

Concerning the veteran's claim for restoration of a 
20 percent rating for his Strongyloides infection with 
residuals, if there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran.  See 
38 U.S.C.A. § 5107(a) (West Supp. 2005); Brown, 5 Vet. App. 
at 421.  In other words, the reduction in the veteran's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See Brown, 5 Vet. App. at 420-
421.

The veteran was initially rated under 38 C.F.R. § 4.88b for 
infectious diseases, immune disorders and nutritional 
deficiencies.  Diagnostic Code 6320 addresses parasitic 
diseases not otherwise specified.  Active disease is to be 
rated 100 percent disabling, thereafter the residuals are to 
be rated under the appropriate system.  As the veteran did 
not have an active disease, he was also rated by analogy 
under 38 C.F.R. § 4.71a for the musculoskeletal system.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (2006).

Diagnostic Code 5002 addresses rheumatoid arthritis as an 
active process.  Under Diagnostic Code 5002, the following 
disability determinations are assignable:

One or two exacerbations a year in a 
well-established diagnosis warrant a 20 
percent disability rating.

Symptom combinations productive of 
definite impairment of health 
objectively supported by examination 
findings or incapacitating 
exacerbations occurring three or more 
times per year warrant a 40 percent 
disability rating.

Note 1 regarding chronic residuals 
states that for residuals such as 
limitation of motion or ankylosis, 
favorable or unfavorable, rate under the 
appropriate diagnostic codes for the 
specific joints involved.  Where, 
however, the limitation of motion of the 
specific joint or joints involved is 
noncompensable under the codes a rating 
of 10 percent is for application for 
each such major joint or group of minor 
joints affected by limitation of motion, 
to be combined, not added under 
diagnostic code 5002.  Limitation of 
motion must be objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.

Note 2 states that the ratings for the 
active process will not be combined with 
the residual ratings for limitation of 
motion or ankylosis.  The higher 
evaluation should be assigned.

Comparing the findings of the veteran's June 1999 VA 
examination (upon which the 20 percent rating was assigned) 
to his March 2002 VA examination (upon which the rating was 
reduced to noncompensable), the evidence supports restoration 
of a 20 percent disability evaluation for his Strongyloides 
infection for the following reasons.  None of the relevant 
objective findings changed, and the veteran's overall level 
of disability from his Strongyloides infection remained the 
same.  

On the June 1999 VA examination report, the veteran reported 
having developed rashes while in the Persian Gulf requiring 
treatment.  He reported that such rashes continued after 
leaving the Gulf in June 1991.  He also noted developing 
fatigue and joint pain gradually over the next two to three 
years.  His joint pain was principally in his wrists, ankle 
and knee joints.  He was diagnosed with hypothyroidism in 
1998 and treated with medication.  He reported some 
improvement with fatigue, but still suffered from fatigue and 
joint pain.  It was noted that in 1999, the veteran went to 
the Mayo Clinic and was diagnosed with a Strongyloides 
infection.  He was treated with anti-parasitic medication and 
reported having significant improvement from the use of this 
medication; however, he also reported having side effects 
from the medication, to include swelling of the joints.  The 
Mayo Clinic attributed the swelling of the joints to myxedema 
secondary to hypothyroidism.

The VA examiner in June 1999 confirmed the diagnosis of 
Strongyloides infection with chronic eosinophilia.  The 
Strongyloides infection was continuously treated with anti-
parasitic medications.  The anti-parasitic medications 
appeared to have eradicated the Strongyloides infection; 
however, there appeared to be some residual joint discomfort.  
The veteran was diagnosed with hypothyroidism in 
approximately 1998 that was being treated with medication.  
He was also diagnosed with multiple pulmonary nodules.  A 
chest CT scan indicated that these nodules were likely 
related to occupational dust exposure.  It was noted that the 
veteran also worked in coal mines.  As far as the alleged 
chronic fatigue syndrome, it appeared that the veteran was 
not suffering from chronic fatigue syndrome, but rather from 
a combination of hypothyroidism and infection with a 
parasitic worm.

Physical examination findings indicated the following:

Upper Extremities:

Measurement
Right
Left
Pronation of arm
80 degrees
80 degrees
Supination of arm
85 degrees
85 degrees
Elbow flexion
145 degrees
145 degrees
Dorsiflexion of 
wrists
65 degrees
65 degrees
Ulnar deviation of 
wrists
40 degrees
40 degrees
Radial deviation of 
wrists
20 degrees
20 degrees

There was some moderate swelling over the dorsal aspect of 
both wrists.



Lower extremities:

Measurement
Right
Left
Dorsiflexion of 
ankles
10 degrees
10 degrees
Plantar flexion of 
ankles
45 degrees
45 degrees
Flexion of hips
125 degrees
125 degrees
Abduction of hips
45 degrees
45 degrees
Flexion of knees
140 degrees
140 degrees
Extension of knees
0 degrees
0 degrees

Service connection was granted in February 2000 for the 
residuals of the veteran's Strongyloides infection.  A 20 
percent evaluation was assigned based on the noted multiple 
joint discomfort without objective evidence of symptom 
combinations productive of impaired health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year, or active 
disease or significantly disabling residuals.

A VA examination report dated in July 2001, noted that x-rays 
of the veteran's ankles revealed no evidence of fracture, 
dislocation or other bone or joint pathology.  The veteran 
complained of bilateral wrist pain and occasional swelling; 
however, X-rays of the wrists noted no evidence of fracture, 
dislocation or other bone or joint pathology.  The veteran 
noted that flare-ups occur on an intermittent basis and 
generally lasted from one to two days at a severity of 5/10, 
with 10 being the most painful.  Regarding his rash, he 
reported that was also intermittent.  Physical examination 
findings were as follows:

Measurement
Right
Left
Dorsiflexion of 
wrists
70 degrees
65 degrees
Palmar flexion
50 degrees
60 degrees
Dorsiflexion of 
ankles
5 degrees
10 degrees
Plantar flexion
20 degrees
30 degrees

There was no edema noted in the wrists.  There was slight 
crepitus in the right wrist, but none noted in the left 
wrist.  There was mild tenderness to palpation and mild pain 
with range of motion.  No crepitus was noted in the ankles, 
but some mild to moderate pain with range of motion.  There 
was redness of the metatarsal phalangeal joints on both hands 
with an occasional small papule noted.  The veteran denied 
any pain in the knees.

A rating decision dated in October 2001 continued the 
veteran's 20 percent disability rating.  It was held that 
there were not any changes in the veteran's condition.

In December 2001, the veteran filed an increased rating claim 
for his Strongyloides infection.  

A VA examination in March 2002 indicated that the veteran had 
been diagnosed with mixed connective tissue disease 
characterized by muscle, joint and skin findings since the 
Gulf War in 1991.  The veteran believed his Strongyloides 
infection had been resolved.  The examiner noted that a 
Strongyloides infection can be long-lived and some what 
resistant to treatment, but it did not usually cause symptoms 
other than vague gastrointestinal distress in the immune 
competent.  It was possible that some exposure (to 
Strongyloides or something else, e.g. Agent Orange) 
precipitated the veteran's connective tissue disease.  The 
examiner concluded that the connective tissue disease was the 
cause of his symptoms of muscle and joint pain and skin 
problems.  He could not state that it was the Strongyloides 
that precipitated this syndrome, as there was little 
precedent to support such a finding.

Following the examination on March 25, 2002, the examining 
physician, L. Gleb, M.D. requested further information 
regarding the veteran's examination from G. Well.  Dr. Well 
noted that Strongyloides infection can cause a trunkal rash 
and he agreed with Dr. Gleb that a Strongyloides infection is 
not known to precipitate a connective tissue disease (i.e. 
sore muscles and joints).  Dr. Well concluded that there was 
no evidence to indicate that the veteran had become infected 
with Strongyloides during service and Strongyloides were not 
a cause of multi-connective tissue disease or permanent 
disability.  

In response to the veteran's claim for an increased rating 
for his Strongyloides infection, a rating decision dated in 
July 2002 proposed that his 20 percent disability rating be 
reduced to noncompensable.  The rating decision stated that 
the evidence from the March 2002 VA examination in addition 
to the consulting opinion from Dr. Well supported a reduction 
in the veteran's 20 percent evaluation based on no evidence 
of a parasitic infection and no gastrointestinal 
difficulties.

In support of his claim, the veteran solicited an opinion 
from his treating physician at the Mayo Clinic, Dr. C.J. 
Michet, M.D. in August 2002.  Dr. Michet stated that at the 
time the veteran was seen in 1999, he had a number of ongoing 
problems including evidence of an active Strongyloides 
stercoralis parasitic infestation, hypothyroidism as well as 
lichen planus.  He did have evidence of extensor 
tenosynovitis of both wrists.  At the time of his 
consultation (in 1999), it was unclear whether the swelling 
could be related to hypothyroidism.  Another rare possibility 
would be a reactive arthritis due to his chronic intestinal 
parasite infection.  The physician stated that since he had 
not examined the veteran in three years, it would be 
impossible to provide any input into the etiology of his 
current musculoskeletal problems.

In November 2002, the RO reduced the veteran's disability 
rating from 20 percent to noncompensable for his 
Strongyloides infection with residuals.  The rating decision 
cited the March 2002 VA examination, the consulting 
physician's opinion and the letter submitted from the Mayo 
Clinic.  It was noted that the statement from Dr. Michet 
provided more than one possibility for the veteran's current 
condition.  He did not directly relate the veteran's current 
condition to any condition specifically, but merely provided 
possibilities.  It was also noted that he had not seen the 
veteran in three years.  A noncompensable evaluation was 
assigned for a parasitic infection with no evidence of 
compensable residuals.

In general, when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2005); 38 C.F.R. 
§ 3.102 (2006). 

Though there are differing medical opinions as to whether the 
veteran's Strongyloides infection residuals are due to the 
infection itself, or to his previously diagnosed multi-
connective tissue disease, the benefit of the doubt is 
resolved in favor of the veteran, and the Board finds that 
the veteran's residual joint and muscle pain, in addition to 
his rashes, are attributable to his Strongyloides infection.  
See Brown, supra.  When it is not possible to separate the 
effects of the service-connected condition from a non- 
service-connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Additionally, 38 C.F.R. § 4.13 notes that when a change is 
made in a previously assigned diagnosis or etiology, VA's aim 
should be in reconciling and continuing the diagnosis or 
etiology upon which service connection was granted.  Although 
medical professionals have argued over the diagnosis and 
etiology of the veteran's complaints of joint pain, the fact 
is that he was service-connected for residuals of 
Strongyloides infection to include associated fatigue and 
joint involvement.  The fact that some, but not all, later 
medical professionals felt the fatigue and joint involvement 
were better attributed to other nonservice-connected 
disabilities does not mean that the veteran's underlying 
condition actually improved.  38 C.F.R. § 3.44(a) notes that 
it is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  See 38 C.F.R. § 3.44(a) (2006); see also 
Brown, 5 Vet. App., 416 (1993).  In the instant case, the 
Board notes that the VA examination in March 2002 (upon which 
the rating reduction was based), was not as full and complete 
as the two prior VA examinations in June 1999 and July 2001, 
upon which the grant of service connection and assignment of 
the 20 percent disability were based.

The March 2002 VA examination did not provide any range of 
motion findings for the veteran's sore joint and muscle pain, 
nor did it address the frequency with which the veteran 
suffers from these residuals.  Essentially, the examiner 
concluded that the Strongyloides infection was not related to 
service, and that the claimed residuals of muscle and joint 
pain and rashes, were related to connective tissue disease, 
rather than the Strongyloides infection.  No rationale was 
provided for these opinions.

The veteran continued to complain of sore muscles and joints, 
in conjunction with rashes throughout the course of the 
appeal period.  The March 2002 examination did not indicate 
that the veteran had ceased to suffer from these residuals, 
but merely claimed that the residuals were caused by a non-
service connected disability.  In light of the lack of any 
significant difference in the objective findings shown on the 
1999 and 2001 VA examinations, the benefit of the doubt must 
be given to the veteran.  

Additional evidence received after the rating reduction of 
November 2002 included the VA examination reports dated in 
May 2003, December 2003 and November 2004.  The May 2003 
examination reported findings consistent with the June 1999 
and July 2001 VA examinations.  Specifically, the examination 
report noted complaints of constant joint pain and fatigue.  
The veteran also noted recurrent crops of skin lesions, 
particularly worse over the medial aspects of the upper arms 
that itched.  No range of motion findings were performed.  
The examiner concluded that there was no new evidence or data 
to be considered in the veteran's evaluation of his chronic 
arthralgias and chronic fatigue.  There was nothing new in 
the medical history and the physical examination was 
unremarkable.  In particular, it was noted that no new 
physical signs had developed, so there was nothing to add to 
the evaluation of March 2002.

Though the December 2003 VA examiner did not indicate that 
the veteran's current residuals were due to his Strongyloides 
infection, the report contained symptoms consistent with the 
prior examinations regarding fatigue, muscle and joint pain.  
Specifically, the examination report noted that the veteran 
continued to have problems with easy fatigue, muscle pains 
and arthralgias in various joints.  He also developed 
extensor tenosynovitis in the wrist areas.  The veteran was 
noted to have a lot of symptoms, but without any specific 
signs.  He had no skin lesions at the time of examination and 
no overt arthritic signs were present.  Upon physical 
examination, the veteran expressed tenderness on palpation of 
his wrists, ankles and knees, particularly over the tendinous 
areas.  However, range of motion was normal in all these 
joints except for pain during the range of motion testing.  
Examination of the central nervous system revealed no 
significant focal or neurologic deficits.  In particular, 
motor function and sensations in the lower extremities were 
normal and tendon jerks were normal.  No significant skin 
lesions were noticeable and there was no palpable 
lymphadenopathy.

The November 2004 VA examination continues to be consistent 
with the veteran's reported residuals, in fact reporting that 
the veteran's symptoms had increased in severity.

Measurement
Right
Left
Elbow flexion
140 degrees, pain 
at 120 degrees
140 degrees
Elbow extension
0 degrees; 
discomfort with 
repetition
0 degrees; 
discomfort with 
repetition
Forearm pronation
60 degrees
Normal
Forearm supination
65 degrees
normal
Dorsiflexion of 
wrist
60 degrees
Decreased
Palmer flexion of 
wrist
70 degrees; some 
diminished range of 
motion
Decreased
Ulnar deviation
30 degrees
30 degrees
Radial deviation
15 degrees
15 degrees
Ankle dorsiflexion
10 degrees
10 degrees
Ankle plantar 
flexion
40 degrees ; pain 
on repetition
40 degrees; pain on 
repetition
Knee flexion
135 degrees
135 degrees
Knee extension
0 degrees
0 degrees
Hip flexion
125 degrees
125 degrees
Hip abduction
40 degrees
40 degrees

The examiner concluded that the Strongyloides infection was 
not active at the time of the examination.  It was completely 
cured with treatment in 1999 at the Mayo Clinic.  There was 
no evidence of any residual active infection; however, the 
veteran did have residuals of damage secondary to the 
Strongyloides infection in the form of continued joint pain 
secondary to this infection with marked decreased range of 
motion of these joints, particularly affecting the hands and 
ankles, with some decreased range of motion of the hands.  He 
had full range of motion of the feet and ankles; however, he 
did have marked pain on repetitive use.  It was noted that 
the Strongyloides infection caused residual complications 
after the prolonged infection, which were as likely as not 
due to the infection.  It took approximately seven years for 
the infection to be ultimately diagnosed and treated and 
because of this protracted period of time before it was 
treated, it was at least as likely as not that the conditions 
of joint pain are related to the Strongyloides infection.

In response to the November 2004 VA examination report, the 
RO issued a supplemental statement of the case (SSOC) in 
February 2006 that increased the veteran's disability rating 
from noncompensable to 10 percent disabling, effective 
February 1, 2003.  This assignment was made due to the 
veteran's joint pain.

The question of whether the veteran's residuals have 
increased in severity will be addressed in the increased 
rating portion of this decision.

The Court has specified the burden of proof with respect to 
ratings reductions claims:  
        Because the issue in this case is whether the RO was 
justified
        in reducing the veteran's 30% rating, rather than 
whether the 
        veteran was entitled to "reinstatement" of the 30% 
rating, 
        the Board was required to establish, by a preponderance 
of 
        evidence and in compliance with 38 C.F.R. § 3.344(a), 
        that a rating reduction was warranted. 

See Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The Board cannot conclude that the preponderance of the 
evidence supported the reduction when the examination upon 
which the reduction was based provided essentially the same 
information as to the severity of the veteran's service-
connected disorder.  The preponderance of the evidence did 
not support the reduction in the veteran's disability rating 
from 20 percent to 10 percent disabling, effective from 
February 1, 2003.  Therefore, entitlement to restoration of 
the previously assigned 20 percent rating for Strongyloides 
infection with residuals is warranted.

Increased Rating

Having reinstated the veteran's prior 20 percent disability 
rating, the Board must now determine if the veteran is 
entitled to an increased disability rating.  As noted above, 
the veteran's disabilities have been rated by analogy under 
Diagnostic Code 5002.  See 38 C.F.R. § 4.20 (2006).  Under 
Diagnostic Code 5002, a 20 percent evaluation is assigned 
when there is evidence of one or two exacerbations per year 
in a well-established diagnosis; a 40 percent evaluation is 
assigned if the symptom combinations objectively shown on 
examination are productive of definite impairment of health 
or there is evidence of incapacitating exacerbations 
occurring three or more times per year

As noted above, the evidence of record does not support a 
finding in excess of the currently assigned 20 percent 
disability rating.  The examination findings are consistent 
in reporting the veteran's continued symptoms related to his 
Strongyloides infection, to include fatigue, joint and muscle 
pain, and occasional skin rashes.  There is no evidence of 
definite impairment of health or incapacitating episodes 
occurring three or more times per year.  The Board 
acknowledges the November 2004 VA examination that determined 
the veteran had marked decreased range of motion; however, 
this does not rise to the level of definite impairment of 
health.  No incapacitating episodes were noted in the claims 
folder.

The veteran is still employed on a full-time basis, and is 
not taking any additional medication for his residuals.  His 
disabilities are adequately compensated under his current 20 
percent disability rating.

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Board notes that the veteran experienced some tenderness on 
palpation and pain on motion, but this is contemplated in the 
currently assigned 20 percent disability rating.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
residuals of Strongyloides infection do not meet the criteria 
for a rating greater than the 20 percent granted here, a 
higher rating is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Prior to and following the initial adjudication of the 
claims, letters dated in February 2002 and April 2003 fully 
satisfied the duty to notify provisions for the veteran's 
increased rating claim.  A letter dated in October 2002 
informed the veteran of the proposed rating reduction.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim(s).  The aforementioned letters told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 


The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in March 2002, May 2003, December 2003 and 
November 2004.  See 38 C.F.R. § 3.159(c)(4) (2006).  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorders since he was last examined.  See 
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The November 2004 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  


ORDER

Restoration of a 20 percent rating for residuals of 
Strongyloides infection with associated fatigue, joint 
involvement and history of skin rash is granted as of 
February 1, 2003, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to an increased disability rating for residuals 
of Strongyloides infection with associated fatigue, joint 
involvement and history of skin rash, currently evaluated as 
20 percent disabling, is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


